          Case: 4:20-mj-08079-SRW Doc. #: 8 Filed: 11/05/20 Page: 1 of 1 PageID #: 17




                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 Eastern District of Missouri

                                                 Organized Crime Drug Enforcement Task Force

           Angie E. Danis                           Thomas Eagleton U.S. Courthouse   OFFICE: 314-539-2200
           Assistant United States Attorney         111 S. 10th Street, Rm. 20.333    DIRECT: 314-539-7624
                                                    St. Louis, MO 63102                   FAX: 314-539-2312
                                                                                       Angie.danis@usdoj.gov


                                              November 5, 2020

     Mr. Gregory J. Linhares
     U.S. District Court Clerk
     111 South 10th Street, 3rd Floor
     St. Louis, MO 63102

              Re:      United States v. Travell Hill.
                       Cause No. 4:20-MJ-08079-SRW

     Dear Mr. Linhares:

            The sealed complaint in the above-captioned case on November 3, 2020, was ordered
     suppressed pending the apprehension of the defendant named therein.

            The defendant have now been apprehended. Therefore, it is directed that the suppression
     order of this complaint be lifted.



                                                  Very truly yours,

                                                  JEFFREY B. JENSEN

                                                  United States Attorney



                                                  /s/ Angie E. Danis
                                                  ANGIE E. DANIS, #64805MO
                                                  Assistant United States Attorney
AED/sdw
